UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4424
CHARLES EDWARD YOUNG,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4500
SCHANEN DUVENE WATTS,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4537
CHARLES EDWARD YOUNG,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Greenville.
                 Dennis W. Shedd, District Judge.
                    (CR-97-128, CR-99-1104)

                      Submitted: October 31, 2001
                       Decided: January 14, 2002

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.
2                      UNITED STATES v. YOUNG
Affirmed by unpublished per curiam opinion.


                             COUNSEL

William H. Ehlies, II, WILLIAM B. EHLIES, P.A., Greenville, South
Carolina, for Appellant Young; Riche T. McKnight, WOMBLE,
CARLYLE, SANDRIDGE & RICE, P.L.L.C., Atlanta, Georgia, for
Appellant Watts. Scott N. Schools, United States Attorney, E. Jean
Howard, Assistant United States Attorney, Greenville, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Charles Young pled guilty to conspiracy to distribute cocaine base
(crack), 21 U.S.C. § 846 (1994), and failure to appear, 18 U.S.C.A.
§ 3146(a)(1) (West 2000). He received a career offender sentence of
252 months imprisonment for the first offense, U.S. Sentencing
Guidelines Manual § 4B1.1 (2000), and a consecutive thirty-month
sentence for the second offense. Schanen Duvene Watts pled guilty
to conspiracy to distribute cocaine base (crack), 21 U.S.C. § 846
(1994), and was sentenced to 130 months imprisonment. Young
appeals his sentences, alleging that the district court erred in comput-
ing his criminal history. Watts appeals his conviction on the ground
that his guilty plea was involuntary. We affirm Young’s sentence and
Watts’ conviction.

   Young argues that the prior state drug offenses for which he was
sentenced on the same date in 1989 should all have been grouped
together and treated as related cases because they were all committed
within three months, they were of the same character, and they were
                        UNITED STATES v. YOUNG                          3
consolidated on the state court sentencing docket. See USSG § 4A1.2,
cmt. n.3. However, as Young acknowledges, Application Note 3 to
§ 4A1.2 provides that "[p]rior sentences are not considered related if
they were for offenses that were separated by an intervening arrest
(i.e., the defendant is arrested for the first offense prior to committing
the second offense)." Young’s prior offenses that had a common
arrest date were correctly grouped together. The remaining offenses
were separated by intervening arrests and could not be treated as
related cases under Application Note 3 to § 4A1.2.

   Moreover, even if all five prior drug offenses had been considered
related cases and treated as one prior offense, Young would still be
in criminal history category VI because he was correctly sentenced as
a career offender. As required by USSG § 4B1.1, Young was over
eighteen when he committed the offense of conviction, the offense of
conviction was a felony controlled substance offense, and he had
prior convictions for a crime of violence (aggravated assault and bat-
tery), and one or more convictions for controlled substance offenses.
Therefore, we find no error in the sentence imposed by the district
court.

   Watts contends that his guilty plea should not have been accepted
by the district court because it was involuntary. He argues that he was
unaware that his plea would expose him to punishment for either the
possession or distribution of crack cocaine. This court has held that
an "appropriately conducted Rule 11 proceeding . . . raise[s] a strong
presumption that the plea is final and binding." United States v.
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995) (quoting United States
v. Lambey, 974 F.2d 1389, 1393 (4th Cir. 1992)).

   Our review of the guilty plea colloquy discloses that the district
court complied fully with the requirements of Rule 11 of the Federal
Rules of Criminal Procedure. Although Watts maintained that he had
sold only cocaine powder, the district court carefully explained that
Watts was charged in a crack conspiracy, explained the elements of
the offense, explained that Watts could be sentenced for involvement
with crack under the principle of relevant conduct even if he had lim-
ited his personal activity to the sale of cocaine powder, explored more
than once what the government was prepared to prove, and gave
Watts ample time to consult with his attorney and decide whether he
4                      UNITED STATES v. YOUNG
wished to plead guilty to the charge of conspiring to distribute crack.
On this record, Watts’ contention that he was confused by certain
statements made by his attorney, the government attorney, and the
district court are unavailing.

   We therefore affirm the judgment in both cases. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED